Citation Nr: 0006514	
Decision Date: 03/10/00    Archive Date: 03/17/00

DOCKET NO.  98-12 724	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
bilateral hearing loss and, if so, whether all the evidence 
both old and new warrants the grant of service connection.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Robert C. Scharnberger, Associate Counsel


INTRODUCTION

The appellant served on active duty from June 1969 to June 
1971.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an June 1999 rating decision of the 
Nashville, Tennessee, Department of Veterans Affairs (VA) 
Regional Office (RO).


FINDINGS OF FACT

1. Service connection for bilateral hearing loss was 
previously denied by the Board in a decision dated in 
October 1996.

2. The October 1996 Board decision was not appealed.

3. Evidence submitted by the appellant since the prior Board 
decision is not so significant that it must be considered 
in order to fairly decide whether the appellant is 
entitled to service connection for bilateral hearing loss.


CONCLUSIONS OF LAW

1. The October 1996 Board decision is final.  38 U.S.C.A. 
§§ 7102(a), 7103(a), 7104(a) (West 1991 & Supp. 1999); 
38 C.F.R. § 20.1100(a) (1999).

2. New and material evidence has not been submitted to 
justify reopening the appellant's claim of entitlement to 
service connection for bilateral hearing loss, and the 
claim is not reopened.  38 U.S.C.A. § 5108 (West 1991); 
38 C.F.R. § 3.156(a) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A disposition on a matter before the Board is final unless 
reconsideration is ordered by its Chairman, see 38 C.F.R. 
§§ 20.1000-1003 (1999) or, under specifically enumerated 
circumstances, if revised on the basis of clear and 
unmistakable error, see 38 C.F.R. §§ 20.1400-1411 (1999); see 
also 38 U.S.C.A. §§ 7103(a), 7111 (West 1991 & Supp. 1999); 
38 C.F.R. § 20.1100 (1999).  In order to reopen a claim which 
has been previously finally denied by the Board, the claimant 
must present new and material evidence.  38 U.S.C.A. § 5108 
(West 1991).

Entitlement to service connection for bilateral hearing loss 
was denied by the Board in October 1996.  That decision was 
not appealed and is final.  38 U.S.C.A. § 7104(b) (West 
1991).  In its decision of October 1996, the Board discussed 
the evidence then of record and concluded that the 
appellant's bilateral hearing loss was not service connected 
since there was medical evidence that the hearing loss 
predated entry into service and there was no medical evidence 
that the appellant's bilateral hearing loss was aggravated in 
service.  The Board reviewed the appellant's service entry 
examination, which showed bilateral hearing loss, noted the 
absence of an audiologic examination at time of separation, 
and noted the 22 years time period between separation from 
service and when the appellant first sought treatment for 
bilateral hearing loss.  In light of the absence of medical 
evidence establishing that the appellant's condition was 
aggravated in service, the Board denied the claim of service 
connection for bilateral hearing loss.

Evidence submitted in connection with the present appeal 
includes the appellant's own statements, statements received 
from three of the appellant's friends to the effect that his 
hearing was worse when he left service than it was upon 
entry, a report of VA examination, VA outpatient records and 
a VA treatment note.  The appellant's statements are to the 
effect that his bilateral hearing loss had increased in 
severity.  The medical records, including the report of VA 
examination, the VA outpatient records, and the VA treatment 
note, do not address the issue of hearing loss in any way.  
The VA treatment note of May 1999 addresses knee and spinal 
complaints of the appellant.  The VA outpatient records 
similarly do not address any bilateral hearing loss.

While this case was pending on appeal, a decision of the 
United States Court of Appeals for the Federal Circuit 
(hereinafter "the Federal Circuit") set forth new guidance 
regarding the adjudication of claims for service connection 
based on the submission of "new and material evidence."  In 
the case of Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998), 
the Federal Circuit held that in Colvin v. Derwinski, 1 Vet. 
App. 171, 174 (1991), the U. S. Court of Veterans Appeals 
(the U. S. Court of Appeals for Veterans Claims on and after 
March 1, 1999) (hereinafter "the Court") impermissibly 
ignored the definition of "material evidence" adopted by VA 
under 38 C.F.R. § 3.156(a) as a reasonable interpretation of 
an otherwise ambiguous statutory term (found under 38 U.S.C. 
§ 5108) and, without sufficient justification or explanation, 
rewrote the statute to incorporate the definition of 
materiality from an altogether different government benefits 
scheme.  Pursuant to the holding in Hodge, the legal hurdle 
adopted in Colvin that required reopening of claim on the 
basis of "a reasonable possibility that the new evidence, 
when viewed in the context of all the evidence, both new and 
old, would change the outcome" of the case was declared 
invalid.

Thus, the legal standard that remains valid, 38 C.F.R. 
§ 3.156(a), requires only that in order for new evidence to 
be material, it must be "so significant that it must be 
considered in order to fairly decide the merits of the 
claim."  On this point, the Court has recently stated that a 
review of the claim under the more flexible Hodge standard 
accords the appellant a less stringent "new and material" 
evidence threshold to overcome.  See Fossie v. West, 12 Vet. 
App. 1 (1998)

More recently, the Court has articulated a new test for 
adjudicating claims based on new and material evidence.  In 
Elkins v. West, 12 Vet. App. 209 (1999) (en banc), the Court 
held that the two-step process set out in Manio v. Derwinski, 
1 Vet. App. 140, 145 (1991), for reopening claims became a 
three-step process under the Federal Circuit's holding in 
Hodge, supra:  VA must first determine whether new and 
material evidence has been presented under 38 C.F.R. 
§ 3.156(a); second, if new and material evidence has been 
presented, immediately upon reopening VA must determine 
whether, based upon all the evidence and presuming its 
credibility, the claim as reopened is well grounded pursuant 
to 38 U.S.C. § 5107(a); and third, if the claim is well 
grounded, VA may evaluate the merits after ensuring the duty 
to assist under 38 U.S.C. § 5107(b) has been fulfilled.  See 
also Winters v. West, 12 Vet. App. 203 (1999) (en banc).

Although prior to Hodge a conclusion that new and material 
evidence had been presented necessarily meant that the 
reopened claim was well grounded, the Court stated in Elkins 
that the Federal Circuit in Hodge effectively "decoupled" 
the relationship between determinations of well-groundedness 
and of new and material evidence by overruling the 
reasonable-possibility-of-a-change-in-outcome prong of 
Colvin, supra.  There is no duty to assist in the absence of 
a well-grounded claim.  Epps v. Gober, 126 F.3d 1464, 1468 
(Fed. Cir. 1997) cert. denied, sub nom. Epps v. West, 118 
S.Ct. 2348 (1998).

The Court has held that its precedent decisions must be given 
full force and effect immediately, even if VA appeals the 
decision.  See Tobler v. Derwinski, 2 Vet. App. 8 (1991).  It 
therefore follows that a precedent decision of the Federal 
Circuit, a court of superior jurisdiction, must be given 
immediate force and effect as well.  As this case remains in 
appellate status, the Board will now consider whether new and 
material evidence has been submitted in accord with the 
holding in Hodge, supra.  See Karnas v. Derwinski, 1 Vet. 
App. 308, 313 (1991) (precedent decisions of the Court 
generally are given retroactive effect with regard to cases 
in which the administrative or judicial review process is not 
concluded).

Evidence is "new" when it is not of record at the time of 
the last prior disallowance and not merely cumulative of 
other evidence that was then of record.  Evans v. Brown, 9 
Vet. App. 273 (1996) (citations omitted).  In this matter, 
the additional evidence submitted since the prior final 
denial in October 1996 consists of three statements from 
friends of the appellant, a report of VA medical examination, 
a VA treatment note, and VA outpatient records.  This 
evidence is "new" in that it was not previously before the 
Board and is not merely cumulative of evidence that was 
previously of record.

As stated above, in order to be "material", the evidence 
must be probative of the "issue at hand".  Evans, 9 Vet. 
App. at 283; Hodge, supra.  Here, the issue at hand is 
whether there is medical evidence that the appellant's 
bilateral hearing loss was aggravated in service.  None of 
the new evidence addresses this issue.  The statements from 
the appellant's friends are not medical evidence of 
aggravation.  The rest of the evidence offered by the 
appellant does not even address the issue of hearing loss at 
all.  The report of VA examination, the VA outpatient 
records, and the VA treatment note, make no mention 
whatsoever of any treatment for, diagnosis of, or complaint 
of hearing loss.  They also do not address the issue of 
aggravation of bilateral hearing loss in service.

In light of the above, the Board must deny the appellant's 
request to reopen his previously denied claim of entitlement 
to service connection for bilateral hearing loss.  The new 
evidence offered is not material to such a claim and 
therefore does not justify reopening the claim.

Even though evidence is not found to be new and material, VA 
may be obligated under 38 U.S.C.A. § 5103(a) (West 1991) to 
advise a claimant of evidence needed to complete his or her 
application.  This obligation depends upon the particular 
facts of the case and the extent to which the Secretary of 
the Department of Veterans Affairs has advised the claimant 
of the evidence necessary to be submitted to reopen a VA 
benefits claim through the presentment of new and material 
evidence.  Graves v. Brown, 9 Vet. App. 172 (1996) (per 
curiam), citing Robinette v. Brown, 8 Vet. App. 69 (1995).  
In this case, the RO fulfilled its obligation under section 
5103(a) in its Statement of the Case, in which the veteran 
was informed that the reason for the denial of his claim was 
that no new and material evidence had been submitted.  
Moreover, unlike the situation in Graves, the veteran has not 
put the VA on notice of the existence of any specific, 
particular piece of evidence that might be relevant and 
probative to this claim.

In light of the above, the Board must deny the appellant's 
request to reopen his claim of service connection for 
bilateral hearing loss.


ORDER

New and material evidence has not been submitted to reopen a 
claim of entitlement to service connection for bilateral 
hearing loss, and the benefit sought on appeal remains 
denied.


		
	A. BRYANT
	Member, Board of Veterans' Appeals



 

